Citation Nr: 1107745	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  05-19 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy from 
September 1978 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied the Veteran's claim.

In a February 2008 Board decision, the claim was remanded in 
order for the Veteran to be afforded a videoconference hearing 
before a Veterans Law Judge.  In May 2008, the Veteran was 
scheduled to appear at the North Little Rock RO to have a 
videoconference hearing with a Veterans Law Judge.  The Veteran 
failed to appear for said hearing, and he has not since asked for 
it to be rescheduled.  Accordingly, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

In January 2009, the Board again remanded the Veteran's claim for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in a November 2010 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

For reasons expressed below, the Board believes that the issue on 
appeal must again be remanded for further development.

In the Board's January 2009 remand decision, the Board's third 
instruction read as follows:  "If active duty, ACDUTRA, or 
INACDUTRA is verified for the period of assignment while 
stationed in Bakersfield, California, in the mid-1980's, or for 
assignments while stationed in the southwestern region of the 
United States, the Veteran should be afforded a VA examination to 
determine whether he has current monarticular atrhitis of the 
right knee with coccidioidomycosis; and if so, whether the 
current disability is at least as likely as not (50 percent 
probability or more) the result of a disease or injury in active 
service."

The AMC verified the Veteran's active duty service from September 
1978 to January 1987.  A Formal Finding of Unavailability dated 
October 2010 documented the AMC's unsuccessful attempts to obtain 
the Veteran's Navy Reserve personnel and medical records.

However, the Board notes that the Veteran's service treatment 
records which have previously been obtained and associated with 
the VA claims folder document the Veteran's service in Lemoore, 
California from January 1985 to his discharge in January 1987.  
The Board observes that Lemoore, California is located very near 
to Bakersfield, California.  Accordingly, the Veteran's service 
in that region of California in the "mid-1980's" can be 
verified.

The Veteran was afforded a VA examination in June 2009 as to his 
right knee claim.  In the June 2009 examination report, the VA 
examiner diagnosed the Veteran with "monarticular arthritis of 
right knee with coccidioidonycosis."  As to the issue of medical 
nexus, the examiner indicated, "I cannot resolve this issue 
without resort[ing] to mere speculation."  He continued, "[t]he 
patient reports that he has 'been told by his doctors' that he 
'just has to live with the coccidioidomycosis for the rest of his 
life.'  The reports which he presented do not address this claim, 
one being an MRI of the L-spine, another a nerve conduction study 
of the opposite lower extremity, and finally a subjective pain 
reporting VA form.  The current xr report documents 'early 
osteoarthritis' and the xr report of 11/19/97 documented 
'bilateral normal knees.'  It is well-accepted that 
coccidioidomycosis infection can have recurrence, or without 
resolution of initial infection can follow a protracted course 
(Goldman:  Cecil Medicine on MD Consult), however I do not have 
clear evidence that this is the case for this patient."  

A review of this medical opinion demonstrates that in rendering 
her opinion concerning medical nexus, the VA examiner answer the 
question posed by the Board in its February 2009 remand; 
specifically, whether the Veteran's current disability is at 
least as likely as not (50 percent probability or more) the 
result of a disease or injury in active service."  Moreover, the 
rationale provided by the examiner is nonlinear and does not 
provide an adequate bases for the speculative opinion provided.  
See Jones v. Shinseki, 23 Vet. App. 382 (2010) [holding that in 
order to rely upon a statement that an opinion cannot be provided 
without resorting to mere speculation, it must be clear that the 
procurable and assembled data was fully considered and the basis 
for the opinion must be provided by the examiner or apparent upon 
a review of the record]; see also Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) [the Court has held that examiners must support 
their conclusions with analysis and clinical data]; Hernandez-
Toyens, 11 Vet. App. 379, 382 (1998) [holding that the failure of 
a physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence].  

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United 
States Court of Appeals for Veterans Claims held that compliance 
with remand instructions is neither optional nor discretionary. 
 Where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure compliance. 
 Because the Board's remand instructions have not been complied 
with, the case must be remanded so that this may be accomplished.

Accordingly, the case is REMANDED for the following action:

1. 





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


